Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-23-2009

USA v. Charles Knighton, Sr
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1195




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Charles Knighton, Sr" (2009). 2009 Decisions. Paper 1991.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1991


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 08-1195
                                   _____________

                           UNITED STATES OF AMERICA

                                           v.

                      CHARLES EDWARD KNIGHTON, SR.,

                                                               Appellant
                                   _____________

                   On Appeal from the United States District Court
                          for the District of New Jersey
                            (D.C. No. 07-cr-00545-1)

                     District Judge: Honorable Robert B. Kugler
                                   _____________

                    Submitted Under Third Circuit L.A.R. 34.1(a)
                                on January 9, 2009

             Before: FUENTES, FISHER and ALDISERT, Circuit Judges

                              (Filed: January 23, 2009)

                                   _____________

                             OPINION OF THE COURT
                                 _____________


ALDISERT, Circuit Judge.

      This appeal by Charles Edward Knighton, Sr., requires us to determine whether the
District Court for the District of New Jersey erred in applying a two-level sentence

enhancement for obstruction of investigation pursuant to U.S.S.G. § 3C1.1.1 Prior to

sentencing, Knighton pleaded guilty to an information containing one count of possession

of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B) and 18 U.S.C. § 2.

       We must decide whether the District Court clearly erred in concluding that

Knighton willfully obstructed the FBI investigation into his possession of child

pornography when he turned on a home computer with an automatic “washing” program

that deleted temporary digital files from the hard drive upon startup, and failed to inform

agents that the washing program had been activated. This occurred after FBI agents

arrived at Knighton’s home and explained that they were there to investigate his possible

possession of child pornography, and Knighton had admitted downloading and printing

digital images of child pornography from the computer. We hold that the District Court

       1
           U.S.S.G. § 3C1.1 provides:

       If (A) the defendant willfully obstructed or impeded, or attempted to obstruct or
       impede, the administration of justice with respect to the investigation,
       prosecution, or sentencing of the instant offense of conviction, and (B) the
       obstructive conduct related to (i) the defendant's offense of conviction and any
       relevant conduct; or (ii) a closely related offense, increase the offense level by 2
       levels.

 U.S.S.G. § 3C1.1. The Application Notes list an example of such obstruction as:

       destroying or concealing or directing or procuring another person to destroy or
       conceal evidence that is material to an official investigation or judicial proceeding
       (e.g., shredding a document or destroying ledgers upon learning that an official
       investigation has commenced or is about to commence), or attempting to do so[.]

U.S.S.G. § 3C1.1. cmt. n. 4(d).

                                                 2
did not err in finding facts that justified imposing an obstruction enhancement under

U.S.S.G. § 3C1.1, and we will affirm.

       Because we write solely for the parties, who are familiar with the facts, procedural

history and contentions presented, we will not recite them except as necessary to the

discussion.2

                                                 I.

       On January 19, 2007, two agents from the FBI Philadelphia field office (Agents

Lena Ramirez and Andy Ricksom) went to Knighton’s residence and informed him that

he was under suspicion of possessing child pornography. Previously the FBI had

conducted a broad investigation and learned that Knighton was one of 250 persons who

paid to use a certain pornography website.

       Knighton admitted that he possessed child pornography and consented to a search

of his residence. He ultimately produced thousands of images of child pornography that

he stored on the hard drive of his computer and CD ROMs, or that he printed from the



       2
         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have jurisdiction
pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291. We review the District Court's factual
determination that Knighton willfully obstructed or attempted to obstruct justice for clear error,
and we exercise plenary review over the District Court’s conclusions of law. United States v.
Powell, 113 F.3d 464, 467 (3d Cir. 1997); United States v. Miller, 527 F.3d 54, 75 (3d Cir.
2008). We review criminal sentences for reasonableness under a deferential abuse of discretion
standard. United States v. Booker, 543 U.S. 220, 258-265 (2005); United States v. Cooper, 437
F.3d 324, 329-332 (3d Cir. 2006); United States v. Jackson, 523 F.3d 234, 243 (3d Cir. 2008)
(citing Gall v. United States, 128 S. Ct. 586, 597-598 (2007)). “A district court will be held to
have abused its discretion if its decision was based on a clearly erroneous factual conclusion or
an erroneous legal conclusion.” United States v. Wise, 515 F.3d 207, 217 (3d Cir. 2008).

                                                 3
Internet and placed into photo binders. Early in the home search, Agent Ricksom

accompanied Knighton to Knighton’s second floor bedroom, where there was a computer

which Knighton had indicated he used to download and print pornographic images.

Knighton and Agent Ricksom spent several minutes on the second floor, where Knighton

gave Agent Ricksom a binder of hard copies of child pornography images. After some

discussion, they returned to the first floor, and Knighton signed a consent form for the

agents to search his computer. They went back to the second floor bedroom with Agent

Ramirez about ten minutes later. As Agent Ramirez entered the bedroom, she noticed that

the monitor for the computer was displaying a message that stated: “Washing

cache/cookies.”

       Knighton then revealed that when he had gone to the second floor with Agent

Ricksom, Knighton had turned on the bedroom computer. Knighton explained that

turning on the computer activated an automatic software program (the “washing

program”) that deleted temporary cached Internet files and “cookies” that recorded the

user’s web browsing history. The washing program was designed to run automatically at

startup unless it was manually bypassed. Agent Ramirez directed Knighton to do a “hard

shut down” of the computer by pressing the power button. Knighton did so and informed

the agents that the washing program would start automatically again when the computer

restarted. Agents were later able to boot the computer to a CD ROM, and eventually

retrieved pornographic images and much temporary file and web history information from



                                             4
the computer.

       In determining whether the defendant acted willfully, the district court is entitled

to rely on circumstantial evidence and to draw all reasonable inferences from the facts.

See, e.g., United States v. Cassiliano, 137 F.3d 742, 746 (2d Cir. 1998); cf. United States

v. Loney, 219 F.3d 281, 288 (3d Cir. 2000) (“Factfinders routinely, and permissibly, draw

inferences when they are evaluating a witness’s credibility.”). The facts underlying a

sentence enhancement need only be proven by a preponderance of the evidence. United

States v. Johnson, 302 F.3d 139, 154 (3d Cir. 2002). Based on Agent Ramirez’s

uncontested sentencing hearing testimony, the District Court made the following findings:

              When [Knighton] turned it on initially, he didn’t tell anybody it was
      washing any temporary files, he didn’t tell anybody that until he was caught
      by [Agent] Ramirez because she saw the [computer monitor] and she said
      something to him about it.
              ....
              [W]hen he turned on the computer he knew or had to know it had
      this automatic washing program. . . ; [I]t’s my conclusion that the washing
      program [may have been] on there for just such circumstances, and that is to
      wash any evidence of this child pornography, which he knew to be illegal,
      should someone turn on his computer.
              So that the obstruction is that he could turn on the computer without
      notifying initially the FBI agents that it had the washing program on it and it
      wasn’t until Agent Ramirez saw in the [monitor] that it was running with
      this kind of program and she confronted him about it that he finally said
      anything about the washing program. So I think clearly the evidence
      supports this two level increase for obstruction of justice.
App. 44, 48.

       We agree that sufficient evidence supports the District Court’s factual

determination and that it did not clearly err in finding that Knighton willfully obstructed



                                              5
or attempted to obstruct the FBI investigation into his possession of child pornography.

                                              II.

       We thus conclude that the District Court acted reasonably, that is it did not exceed

the scope of its discretion, in applying a two-level enhancement for obstruction of the

investigation, pursuant to U.S.S.G. § 3C1.1.3

       Knighton downloaded child pornography from Internet websites, and information

regarding the websites he had visited was stored in his computer’s cache memory and in

computer “cookies.” The District Court did not clearly err by concluding that Knighton

willfully attempted to conceal or destroy some of the material evidence of the offense,

namely, temporary information stored on the hard drive of his computer that would show

the websites that he had recently visited. Knighton’s washing program was deleting

information about his browsing history even as he was consenting to a search of the

computer. Knighton turned on the computer without notifying the FBI agent who

accompanied him to the second floor bedroom where the computer was situated. It was

reasonable for the District Court to conclude that, although Knighton was partially

cooperative with the investigation, he also sought to obstruct a complete accounting of all

of his criminal conduct. Application of a sentence enhancement for obstruction of justice


       3
         The District Court determined that Knighton had an adjusted offense level of 33,
calculated from an initial offense level of 18 plus uncontested enhancements for materials
depicting a prepubescent minor, sadistic or sadomasochistic images, use of a computer,
possession of 600 or more images; plus the two-level obstruction enhancement; minus a three-
level decrease for acceptance of responsibility. The applicable Guideline range was 97 to 120
months. The District Court imposed a sentence of 108 months incarceration.

                                               6
was well within the District Court’s scope of discretion on these facts.

       We are satisfied that the District Court did not clearly err in concluding that the

defendant willfully obstructed the FBI investigation into his possession of child

pornography, and that it was reasonable for the District Court to apply an enhancement

for obstruction of the investigation, pursuant to U.S.S.G. § 3C1.1.

                                          *****

       The judgment of the District Court will be affirmed.




                                              7